COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 RICHARD CHEROSKE, BLUE CASTLE
 PROPERTY MANAGEMENT, LLC, 190                  §             No. 08-11-00087-CV
 ORANGE AVENUE AND DAVID
 PENNY,                                         §                Appeal from the

                           Appellants,          §           County Court at Law No. 6

 v.                                             §           of El Paso County, Texas

                                                §               (TC# 2009-3537)
 DYER STREET, LLC,
                                                §
                           Appellee.
                                             §
                                         O R D E R

       On February 23, 2022, the Appellants filed a response regarding the status of bankruptcy.

Appellants represent to the Court the bankruptcy proceedings were resolved. Therefore, on the

Court’s own motion, the above-styled and numbered cause is hereby REINSTATED.

       IT IS SO ORDERED this 1st day of March, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.